NUMBER 13-18-00075-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

MARIA TERESA REYES,                                                      Appellant,

                                         v.

PATRICIA D. MARTINEZ MANRIQUE,                                           Appellee.


                  On appeal from the 139th District Court
                        of Hidalgo County, Texas.



                       MEMORANDUM OPINION
           Before Justices Contreras, Longoria, and Hinojosa
              Memorandum Opinion by Justice Longoria

      Appellant Maria Teresa Reyes appeals from the granting of appellee Patricia D.

Martinez Manrique’s motion to dismiss for want of jurisdiction. Reyes argues the trial

court erred when it granted the motion to dismiss because her prior voluntary nonsuit
without prejudice and the county court’s dismissal without prejudice did not deprive the

district court of jurisdiction on her refiled action. We reverse and remand.

                                   I.     BACKGROUND

       On May 18, 2015, Reyes brought suit against Manrique in Justice of the Peace

Court Precinct 2 Place 2 of Hidalgo County. Reyes obtained a judgment against Manrique

in the amount of $5,784.00 on August 31, 2015. Manrique appealed the judgment of the

justice of the peace court to County Court at Law Number 2 in Hidalgo County. During

the pendency of the appeal to county court, Reyes voluntarily filed a nonsuit of her claims

without prejudice. Pursuant to Reyes’s nonsuit, the county court dismissed the appeal

without prejudice on November 25, 2015.

       On February 8, 2016, Reyes refiled suit against Manrique in district court, alleging

breach of contract, unlawful conversion of personal property, and violation of the Texas

Deceptive Trade Practices-Consumer Protection Act. Manrique moved to dismiss for lack

of jurisdiction, arguing that Reyes’s nonsuit in county court deprived the district court of

jurisdiction to hear the matter. The motion to dismiss for want of jurisdiction was granted.

This appeal followed.

                        II.   DISMISSAL FOR WANT OF JURISDICTION

       Reyes argues that dismissal was improper because the district court was not

deprived of jurisdiction when she nonsuited her claims at the county court level.

A.     Standard of Review

       Whether a court has subject matter jurisdiction is a question of law that we review

de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004).

B.     Discussion



                                             2
       As a starting point, we note that Reyes appeals from the trial court's order

dismissing her causes of action against Manrique for lack of jurisdiction. Thus, the trial

court undertook an analysis to determine—and ultimately ruled upon—whether it had

subject-matter jurisdiction over Reyes’s causes of action against Manrique. The question

of subject-matter jurisdiction is fundamental and can be raised at any time. Tullos v.

Eaton Corp., 695 S.W.2d 568, 568 (Tex. 1985). Subject-matter jurisdiction is essential to

the authority of a court to decide a case. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852
S.W.2d 440, 445 (Tex. 1993). The issue may not be waived by the parties and may be

raised for the first time on appeal. Id.

       1.     Texas Nonsuit Law

       Reyes argues that the trial court erred in granting the motion to dismiss for want of

jurisdiction because the nonsuit in the county court did not deprive the trial court of

jurisdiction. We agree.

       The perfection of an appeal to a county court from a justice court vacates and

annuls the justice court judgment. Villalon v. Bank One, 176 S.W.3d 66, 69–70 (Tex.—

Houston [1st Dist.] App. 2004, pet. denied). “Once this occurs, the burden is on the

appellee to obtain a new judgment.” In re Garza, 990 S.W.2d 372, 374 (Tex. App.—

Corpus Christi 1999, no pet.). The cause shall be tried de novo in the county court. See

TEX. R. CIV. P. 506.3. “A subsequent dismissal by the county court after the appeal is

perfected is a dismissal of the entire cause of action and leaves the matter standing as if

no suit had been filed.” In re Garza, 990 S.W.2d at 374. Therefore, the dismissal of an

appeal from justice court does not result in the reinstatement of the justice court’s

judgment, and it has no effect on the ability to again file suit regarding the matter. See



                                             3
Rodriguez v. Seider, No. 03-04-00454-CV, 2005 WL 723682, at *3 (Tex. App.—Austin

Mar. 31, 2005, no pet.) (mem. op.).

      In Texas, plaintiffs may nonsuit at any time before introducing all of their evidence

other than rebuttal evidence. TEX. R. CIV. P. 162. No court order is required. Id.; Epps v.

Fowler, 351 S.W.3d 862, 868 (Tex. 2011). A nonsuit terminates a case “from the moment

the motion is filed.” Univ. of Tex. Med. Branch at Galveston v. Estate of Blackmon ex rel.

Shultz, 195 S.W.3d 98, 100 (Tex. 2006) (per curiam). “The res judicata effect of a nonsuit

with prejudice works a permanent, inalterable change in the parties’ legal relationship to

the defendant’s benefit: the defendant can never again be sued by the plaintiff or its

privies for claims arising out of the same subject matter.” Epps, 351 S.W.3d at 868. But,

when a case is nonsuited without prejudice, res judicata does not bar relitigation of the

same claims. Klein v. Dooley, 949 S.W.2d 307, 307 (Tex. 1997).

      Here, we are presented with Reyes’s nonsuit without prejudice and the county

court’s order stating the same. Citing to UTMB, 195 S.W.3d at 98, City of Dallas v. Albert,

354 S.W.3d 368 (Tex. 2011), Travelers Ins. Co. v. Joachim, 315 S.W.3d 860 (Tex. 2010),

and In re Bennett, 960 S.W.2d 35 (Tex. 1997), Manrique argues that the court did not err

in granting the motion to dismiss because the nonsuit deprived the court of jurisdiction

over the claim. In UTMB, the Supreme Court of Texas held that an appellee’s nonsuit of

claims filed in a wrongful death action deprived the court of appeals of jurisdiction over

an interlocutory appeal from an order denying appellant’s plea to the jurisdiction on the

same claims. 195 S.W.3d at 101. Unlike here, where we are presented with a refiling of

claims after a nonsuit without prejudice, in UTMB the nonsuit was filed on the current

pending case before the lower court. See id. Accordingly, it does not support Manrique’s



                                            4
contention that a district court is deprived of jurisdiction over a case that was previously

nonsuited without prejudice in county court.

       In Albert, the Supreme Court of Texas held that when a governmental entity

nonsuits its claim, sovereign immunity is not reinstated as to the right of an adverse party

to be heard on a pending claim for affirmative relief. 354 S.W.3d at 377 (relying on

Villafani v. Trejo, 251 S.W.3d 466, 469 (Tex. 2008)). The jurisdictional issue in Albert

does not relate to jurisdiction over refiled claims after a nonsuit without prejudice and is

therefore not on point to support Manrique’s position. See id.

       In Joachim, the Supreme Court of Texas addressed whether an order of dismissal

with prejudice after the plaintiff filed a nonsuit without prejudice is a void or voidable order.
315 S.W.3d at 863–64. While Joachim supports both Reyes’s and Manrique’s contention

that a nonsuit renders the merits of the case moot, it does not support Manrique’s

argument that a nonsuit then deprives a district court of jurisdiction over a refiled claim.

See id.

       In In re Bennett, the Supreme Court of Texas held that neither filing of nonsuit nor

subsequent removal of a case to federal court would deprive a trial court of jurisdiction to

consider, sua sponte, whether sanctions should be imposed on counsel for pre-removal

conduct when sanctions were unrelated to merits of the removed case. 960 S.W.2d at

35. In re Bennett does not purport to deprive a district court of jurisdiction over a refiled

claim after a nonsuit without prejudice was filed in county court.

       We decline to interpret Manrique’s cited cases as supportive of her contentions

that the district court was deprived of jurisdiction in this matter. A dismissal without

prejudice means that the same claims may be refiled in an entirely new cause.



                                               5
CTL/Thompson Tex., LLC v. Starwood Homeowner's Ass’n., 461 S.W.3d 627, 630 (Tex.

App.—Fort Worth 2015, pet. denied) (citing Cruz v. Morris, 877 S.W.2d 45, 47 (Tex.

App.—Houston [14th Dist.] 1994, no writ) (explaining that “[a]ny dismissal order stating it

is without prejudice to refile refers to refiling in a new cause of action, not simply filing an

amended petition within the same cause”)). Reyes’s voluntary nonsuit of her claims

without prejudice in the county court did not preclude her from refiling her claims in a new

cause of action with the district court. See id. Therefore, Reyes was within her rights to

refile her nonsuited claims against Manrique in the district court.

       We sustain Reyes’s sole issue.

                                     III.   CONCLUSION

       We reverse the trial court’s order granting Manrique’s motion to dismiss and

remand this case to the trial court for further proceedings consistent with this opinion.


                                                                  NORA L. LONGORIA
                                                                  Justice

Delivered and filed the
20th day of September, 2018.




                                               6